Citation Nr: 0015514	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-33 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease with status post coronary artery 
disease with bypass graft and history of hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from December 1960 to 
February 1964, and from November 1983 to April 1994.

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  






The RO, in pertinent part, granted entitlement to service 
connection for myocardial infarction, hypertension, with 
assignment of a 100 percent evaluation from January 29, 1997 
to June 30, 1997, and a 30 percent evaluation effective from 
July 1, 1997.

In June 1998 the RO extended the 100 percent evaluation for 
coronary artery disease with status post coronary artery 
bypass graft and history of hypertension to September 30, 
1998, with reduction to 30 percent effective October 1, 1998.

In February 1999 the RO affirmed the 30 percent evaluation 
for coronary artery disease with status post coronary artery 
bypass graft and history of hypertension.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  From October 1, 1998 to February 8, 1999, coronary artery 
disease was not manifested by a history of substantiated 
repeated anginal attacks with more than light manual labor 
not feasible, or more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 MET's but not greater than 5 MET's resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

2.  As of February 9, 1999, coronary artery disease was 
manifested by an ejection fraction of 46%.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for coronary artery disease status post coronary artery 
bypass graft with history of hypertension from October 1, 
1998 to February 8, 1999, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7005, 7006 (effective prior to January 12, 1998);  
38 C.F.R. § 4.104, 62 Fed. Reg. 65207-65224 (Dec. 11, 1997) 
(effective January 12, 1998).

2.  The criteria for an increased evaluation of 60 percent 
for coronary artery disease status post coronary artery 
bypass graft with history of hypertension from February 9, 
1999, have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7017; 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (effective January12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran was evaluated on various occasions for complaints of 
chest pain not considered to be of cardiac origin.  She was 
diagnosed with hypertension and placed on medication 
therefor.  

Subsequent to separation from active service the veteran 
required inpatient care for a myocardial infarction on 
December 25, 1996.  The private hospital report shows the 
veteran underwent a left heart catheterization coronary 
angiography.  A subsequent medical examination report 
concluded in an impression of status post recent lateral 
myocardial infarction with recurrent symptoms almost as 
severe prior to her percutaneous transluminal angioplasty to 
the circumflex coronary artery.  Her symptoms were relieved 
with nitroglycerin.

The veteran submitted a claim of entitlement to service 
connection for coronary artery disease on January 29, 1997.

In January 1997 the veteran was hospitalized during which 
time she underwent a left heart catheterization coronary 
angiography.  Her pertinent discharge diagnoses were atypical 
chest pain, hypertension, and history of recent lateral wall 
myocardial infarction.

A February 1997 private treatment report shows the veteran 
had been doing quite well and denied recurring problems with 
dyspnea or chest discomfort.  She complained of some 
fatigability in the late afternoon without other localizing 
symptoms.

The veteran was privately hospitalized during April and May 
1997 for unstable angina, one-vessel coronary artery disease.  
She was noted to have a history of an inferolateral 
myocardial infarction and hypertension.

VA conducted a special cardiology examination of the veteran 
in May 1997.  The examiner personally expressed the opinion 
that she was already suffering from coronary artery disease 
while she was in service.  Examination revealed that blood 
pressure was well controlled at 128/80.  Pulse was 72.  The 
heart and lungs were recorded as normal.  The pertinent 
diagnostic impressions were coronary heart disease with a 
recent myocardial infarction and history of angina before 
that while in service.  The examiner recorded a history of 
angioplasty several times and placement of a coronary stent.  
The examiner noted the veteran still has angina.  A history 
of intermittent hypertension in service, well controlled on 
medications was recorded.  A chest x-ray revealed the 
cardiomediastinal silhouette and hila were within normal 
limits.  

Correspondence dated in June 1997 from a private physician 
shows the veteran was doing quite well, bur did have some 
weakness and fatigue early on from beta blockers.  Since 
stopping them, she had been a lot better.  She had not had 
any chest pains or shortness of breath.  


On physical examination her blood pressure was 140/90, and 
pulse was 60.  Respirations were 16.  The chest was clear to 
auscultation and percussion.  Cardiac examination revealed 
S1, S2, regular rate and rhythm without murmurs, cyanosis or 
edema.  Electrocardiogram (EKG) demonstrated normal sinus 
rhythm at a rate of 61 and nonspecific ST/T wave change in V1 
through V4 and L.  

The veteran was privately hospitalized during August 1997 for 
left heart catheterization and myocardial revascularization.  
The admitting as well as discharge diagnoses were unstable 
angina secondary to atherosclerotic occlusive coronary artery 
disease, status post catheter based on intervention of the 
anterior descending artery April 1997, and status post 
angioplasty... in 1996.

A November 1997 private examination report shows the heart 
had regular rate and rhythm without evidence of murmurs, 
rubs, or gallops.  The extremities revealed no evidence of 
peripheral edema.  Distal pulses were 2+ throughout.

The veteran was hospitalized in December 1997 for chest pain 
and coronary artery disease with history of two vessel 
coronary artery bypass grafting.

A January 1998 graded exercise summary shows the veteran had 
a maximum workload of 10.1 METS.

An August 1998 letter from a private physician shows the 
veteran appeared to be doing quite well.  She had not had any 
further episodes of palpitations.  She had only had fleeting 
moments of chest discomfort which appeared to be more 
musculoskeletal than anginal.  On examination blood pressure 
sitting was 150/86.  Pulse was 76.  Blood pressure standing 
was 146/84.  The chest was clear to auscultation and 
percussion.  Cardiac examination revealed S1, S2, regular 
rate and rhythm without murmurs, rubs or gallops.  The 
extremities were without clubbing, cyanosis and edema.  

VA conducted a special cardiology examination of the veteran 
in November 1998.  It was noted that she had a recent stress 
test which showed a normal exercise stress test with 
metabolic equivalents (MET's) of 7.0, and she continued to 
have some intermittent chest pain.  On examination blood 
pressure was 120/80, checked two or three times.  Pulse rate 
was 70 and regular.  Respiration was 16.  Lungs were clear to 
auscultation and percussion.  The heart was not enlarged.  
Rhythm was regular.  The examiner noted he did not hear any 
murmurs, although someone had recorded a mild mitral 
regurgitation, he did not find one.  There was a very light 
trace of edema, particularly of the left ankle.  The 
examination impressions were coronary heart disease with old 
myocardial infarction, several angioplasties, and coronary 
bypass surgery with good result and atypical chest pain, 
shortness of breath, etc., at the present time.  Essential 
hypertension was noted to be under good control.  The chest 
x-ray was interpreted as revealing no evidence of active 
disease.  

On file is a February 9, 1999 private nuclear cardiology 
report.  There was included a finding of ejection fraction of 
46%.

VA conducted a special cardiology examination of the veteran 
in November 1999.  She reported that since previous surgery 
she had felt better although she still had shortness of 
breath.  If she had to she could walk one-half of a mile, but 
she got too tired and developed chest discomfort.  She had 
never had any symptoms of heart failure with edema.  She had 
occasional swelling of her ankles after sitting for quite 
awhile.  She stated she could pass an exercise stress test 
and had had one in January or February of 1999.  She also had 
a nuclear cardiac functional test in February 1999 which 
showed an ejection fraction of her heart ventricle of 46%.  
She also had a MET's value of about 8 to 10, by their 
calculation on the stress test.  Actually she was fairly 
stable, but felt tired and had shortness of breath and 
discomfort.

On examination blood pressure was 140/80.  This was checked 
two or three times and was controlled with medication.  Pulse 
rate was 68 and regular.  Respiration was 16.  The lungs were 
clear to auscultation.  The heart was not enlarged.  There 
was no ankle edema.  Arterial pulses seemed normal in the 
extremities.  


The diagnostic impressions show the veteran had essential 
hypertension which was well-controlled with medication.  The 
examiner recorded coronary artery disease, angina, and old 
myocardial infarction with two angioplasties and double 
bypass operation.  Since previous surgery she had done a 
little better, but continued to have some chest pain which 
was not exactly typical of coronary pain.  She had no 
palpitations, cardiac arrhythmias, or evidence of heart 
failure.  The examiner noted he would say the veteran seemed 
fairly stable at present.  He stated he would calculate her 
MET's to be around 8 or so. The chest x-ray was interpreted 
as revealing the cardiac silhouette to be of normal size and 
contour.  An EKG was interpreted as abnormal and showed a 
normal sinus rhythm, T wave abnormality with ischemia to be 
considered.  

A February 2000 VA echocardiography report shows the examiner 
was unable to fully assess regional wall motion, but that 
global left ventricular function appeared preserved.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Impairment associated with the veteran's service-connected 
disability may not be rated separately unless it constitutes 
the same disability or the same manifestation.  The 
provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).

The Board notes that the regulations concerning the 
cardiovascular system changed effective January 12, 1998.  
See 62 Fed. Reg. 65207-65224 (1998).  Thus, the regulatory 
criteria governing the evaluation of the veteran's coronary 
artery disease changed while her claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the regulations in effect prior to January 12, 1998, 
the veteran's heart disease was rated as myocardial 
infarction, hypertension under diagnostic code 7006.  Under 
this code, infarction of the myocardium due to thrombosis or 
embolism was rated as arteriosclerotic heart disease.  
38 C.F.R. § 4.104; Diagnostic code 7006 (effective prior to 
January 12, 1998).

Under diagnostic code 7005 a 100 percent evaluation for 
arteriosclerotic heart disease was assigned during and for 6 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  100 percent was 
also assigned after 6 months, with chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
evaluation was assigned following typical history of acute 
coronary occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  A 30 percent evaluation was 
assigned following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack, ordinary 
manual labor not feasible.  38 C.F.R. § 4.104; Diagnostic 
Code 7005 (effective prior to January 12, 1998).

Under diagnostic code 7017, a 100 percent evaluation may be 
assigned for coronary artery disease for 1 year following 
bypass surgery.  Thereafter, rate as arteriosclerotic heart 
disease.  A minimum rating of 30 percent may be assigned.  
38 C.F.R. § 4.104; Diagnostic Code 7017 (effective prior to 
January 12, 1998).

Under the regulations which became effective January 12, 
1998, arteriosclerotic heart disease (Coronary artery 
disease) may be rated as follows:

With documented coronary artery disease resulting in:

Chronic congestive heart failure, or; workload of 3 MET's or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 
percent......................................................
...100%

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 MET's but not 
greater than 5 MET's results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 10 to 
50%..........................................................
.....................60%

Workload of greater than 5 MET's but not greater than 7 MET's 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray..................................30%

Workload of grater than 7 MET's but not greater than 10 MET's 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required........10%.  38 C.F.R. 
§ 4.104; Diagnostic Code 7005 (effective January 12, 1998).

Under diagnostic code 7006 a 100 percent evaluation may be 
assigned for myocardial infarction during and for three 
months following myocardial infarction, documented by 
laboratory tests.

Thereafter:

With history of documented myocardial infarction, resulting 
in:

Chronic congestive heart failure, or; workload of 3 MET's or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 
percent......................................................
...100%

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 MET's but not 
greater than 5 MET's results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 10 to 
50%..........................................................
.....................60%


Workload of greater than 5 MET's but not greater than 7 MET's 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray..................................30%

Workload of grater than 7 MET's but not greater than 10 MET's 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required........10%.  38 C.F.R. 
§ 4.104; Diagnostic Code 7006 (effective January 12, 1998).

A 100% percent evaluation may be assigned for coronary bypass 
surgery for three months following hospital admission for 
surgery.

Thereafter:

Chronic congestive heart failure, or; workload of 3 MET's or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 
percent......................................................
...100%

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 MET's but not 
greater than 5 MET's results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 10 to 
50%..........................................................
.....................60%

Workload of greater than 5 MET's but not greater than 7 MET's 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray..................................30%

Workload of greater than 7 MET's but not greater than 10 
MET's results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required. 10%.  38 C.F.R. 
§ 4.104; Diagnostic Code 7017 (effective January 12, 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for her coronary 
artery disease is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service-connected coronary artery disease (that are 
within the competence of a lay party to report) are 
sufficient to conclude that her claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard the Board notes that the evidentiary record 
has been supplemented with a substantial quantity of private 
medical treatment reports and correspondence referable to the 
appellant's coronary artery disease.  

She has had ample opportunity to present argument and submit 
evidence referable to the nature and extent and severity of 
her coronary artery disease.  She has been afforded several 
examinations to ascertain the severity of her coronary artery 
disease.  The Board is satisfied that the duty to assist the 
appellant in the development of her well grounded claim has 
been satisfied, and that the record is ready for appellate 
review.

As the Board noted earlier, the criteria for rating the 
appellant's coronary artery disease changed during the 
pendency of her appeal for increased compensation benefits.  
The Board must therefore determine whether the criteria prior 
to or 
effective January 12, 1998, are more favorable to the 
appellant as of January 12, 1998.  There can be no 
retroactive application of the amended criteria prior to the 
effective date of such amended criteria.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997); McCay v. Brown, 9 Vet. 
App. 183, 187 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  

In the veteran's case, she submitted her claim for service 
connection for coronary artery disease on January 29, 1997, 
and it was on that date that the RO granted her claim with 
assignment of a 100 percent evaluation effective through 
September 30, 1998.  Accordingly, it is from October 1, 1998, 
well after the effective date of the amended criteria, when 
the RO reduced the evaluation for coronary artery disease, 
that the Board must ascertain whether an increased evaluation 
is warranted.

In this regard, both the previous and amended criteria may be 
applied.  Under the previous criteria for the next higher 
evaluation of 60 percent, the evidentiary record would have 
to demonstrate that coronary artery disease was productive of 
a history of substantiated anginal attacks with more than 
light manual labor not feasible.  The November 1998 VA 
special cardiology examination report is the first pertinent 
evidence subsequent to October 1, 1998.  The examination 
report was negative for a history of substantiated anginal 
attacks with more than light labor not feasible.  
Accordingly, the previous criteria for assignment of the next 
higher evaluation of 60 percent were not met.

With respect to application of the amended criteria for the 
next higher evaluation of 60 percent from October 1, 1998, 
the evidentiary record would have to demonstrate more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 MET's but not greater 
than 5 MET's resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 10 to 50%.  None of the foregoing 
requisite criteria were shown until February 9, 1999, when a 
private nuclear cardiology report revealed an ejection 
fraction of 46%.  As the appellant was shown to have an 
ejection fraction between 10 and 50% as required in the 
criteria, the Board find that the evidentiary record supports 
a grant of an increased evaluation of 60 percent effective 
February 9, 1999.

The Board must next determine whether the previous or amended 
criteria for a 100 percent evaluation for coronary artery 
disease are met on and after February 9, 1999.  In this 
regard, under the previous criteria, the veteran would have 
to have congestive heart failure or moderate angina on 
exertion or more than sedentary employment precluded.  None 
of the foregoing criteria were shown in the evidentiary 
record to include the November 1999 VA special cardiology 
examination.  The same may be said for application of the 
amended criteria.  In this regard, the evidentiary record was 
negative for chronic congestive heart failure, or; workload 
of 3 MET's or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

Accordingly, the Board finds that the evidentiary record 
supports an increased evaluation of not more than 60 percent 
for the appellant's coronary artery disease effective from 
February 9, 1999.  As the Board noted earlier, this case 
involves the appeal of the rating from the initial grant of 
service connection, thereby providing for assignment of 
"staged" ratings.  The Board's action in this case is in 
accordance with assignment of a "staged" rating as the 
increased evaluation was predicated effective from February 
9, 1999, and not from October 1, 1998, when the appellant 
became eligible for increased evaluation.


Other Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for assignment of an extraschedular evaluation 
in light of the veteran's claim for increase.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability picture presented in this case, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of her 
coronary artery disease.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease status post coronary artery bypass 
graft with history of hypertension from October 1, 1998 to 
February 8, 1999 is denied.

Entitlement to an increased evaluation of 60 percent for 
coronary artery disease status post coronary artery bypass 
graft with history of hypertension effective on and after 
February 9, 1999 is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

